Citation Nr: 0842475	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1993.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, granting entitlement of the 
veteran to service connection for bilateral hearing loss and 
assigning a noncompensable evaluation, effective April 11, 
2005.  In connection with such claim, the veteran conferred 
with the RO's decision review officer in October 2006.  

In his substantive appeal, the veteran requested a hearing 
before the Board, sitting at the RO.  Such a proceeding was 
scheduled to occur in January 2008, but the veteran failed to 
appear, despite having received notice of the date, time, and 
place of such hearing in December 2007.  Therefore, the 
hearing request is deemed withdrawn. See 38 C.F.R. § 20.702 
(2007).


FINDINGS OF FACT

Not more than a level I hearing impairment of the right ear 
or more than a level I hearing impairment of the left ear is 
shown by the medical data of record.  


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Regarding the duty to assist, all pertinent examination and 
treatment records have been obtained and made a part of the 
appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes service 
medical records of the veteran, as well as various 
examination and treatment records compiled by VA and non-VA 
sources, including the reports of multiple VA medical 
examinations.  Findings from those VA medical evaluations are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to rate fairly and accurately the disorder 
in question.  There is no further duty to conduct any 
additional medical examination or obtain a medical opinion 
with respect to the claim on appeal.  38 C.F.R. §§ 3.159, 
3.326, 3.327 (2008).  To that end, the Board may proceed to 
adjudicate the merits of the claim presented.  

Analysis of the Merits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The record reflects that service connection for bilateral 
hearing loss was established by the RO in its rating decision 
of August 2005.  At that time, a noncompensable rating was 
assigned under DC 6100 for his bilateral hearing loss, 
effective April 11, 2005.  Given the fact that the veteran 
timely filed a notice of disagreement with the initial rating 
assigned, the holding in Fenderson v. West, 12 Vet. App. 119 
(1999) is applicable.  Under Fenderson, at the time of an 
initial rating, separate or "staged" ratings may be assigned 
for separate periods of time based on the facts found. In 
view of the foregoing, there is presented but one question 
for review, that of entitlement to an initial rating in 
excess of 0 percent for bilateral hearing loss from April 11, 
2005.

It is the veteran's primary contention on appeal that he is 
entitled to a compensable rating for his bilateral hearing 
loss, based on the impact of his hearing disability on his 
daily activities.  He alleges that he encounters problems at 
home and at work because he cannot hear what others are 
saying and that much of what he hears is muffled.  

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss must be met.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  

The veteran underwent VA audiological examinations in July 
2005 and April 2007, with each series of tests revealing 
level I auditory acuity of each ear, warranting no more than 
a noncompensable schedular evaluation under 38 C.F.R. § 4.85, 
DC 6100, through application of Tables VI and VII.  Moreover, 
the audiometric findings in July 2005 and April 2007 did not 
demonstrate any exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86 such as to potentially enable an 
increased rating here.

The record includes the results of audiological testing 
undertaken from 2004 to 2006 in accordance with Occupational 
Health and Safety Administration (OSHA) guidelines.  While it 
appears that such testing was accomplished with an audiometer 
in an effort to measure speech reception thresholds, no 
speech recognition testing is therein shown, as is required 
by VA in the evaluation of hearing loss disability per 
38 C.F.R. § 4.85.  Thus, the OSHA testing may not be 
considered in the evaluation of the severity of the veteran's 
service-connected bilateral hearing loss.  

Overall, there is no basis for the assignment of a 
compensable schedular rating for the veteran's bilateral 
hearing loss under DC 6100 at any point in time from April 
11, 2005, to the present.  Fenderson, supra.  

The Board has considered the veteran's statements regarding 
the severity of his hearing impairment but, as noted above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra. The audiological data presented 
do not permit the assignment of a schedular compensable 
evaluation from April 11, 2005.

As a preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not applicable and 
the claim for an initial or staged compensable rating for 
bilateral hearing loss must be denied.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


